Citation Nr: 0607477	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  00-12 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected pseudofolliculitis barbae.

2.  Entitlement to an initial compensable disability rating 
for a service-connected  right hamstring disorder.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right knee tendonitis.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left knee tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active duty from August 1989 to June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for the 
above disabilities.  In October 1999, the veteran disagreed 
with the initial noncompensable disability ratings assigned 
to his service-connected disorders.  During the pendency of 
this appeal, by rating action dated in February 2003 rating 
decision, an initial disability rating of 10 percent was 
assigned for each of the veteran's service-connected knee 
disabilities.

This matter was previously before the Board in July 2004, 
wherein it was remanded for additional development.  The case 
is now returned to the Board for appellate review.


FINDINGS OF FACT

1.  The pseudofolliculitis barbae is productive of 
hypertrophic nodules and scaling of the neck.

2.  The right hamstring disorder is manifested by no more 
than a slight muscle disability.

3.  The right knee tendonitis is manifested by range of 
motion at worst from 0 to 90 degrees with pain and no 
instability.

4.  The left knee tendonitis is manifested by range of motion 
at worst from 0 to 90 degrees with pain and no instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating, 
and not higher, for service-connected pseudofolliculitis 
barbae have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

2.  The criteria for an initial compensable disability rating 
for a service-connected right hamstring disorder have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.40, 4.45, 4.73, Diagnostic Codes 5313, 5314 
(2005).

3.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected right knee tendonitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5024 (2005).

4.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected left knee tendonitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5024 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO/AMC dated in September 2001, November 
2003, and August 2004, as well as by the discussions in the 
April 1999 rating decision, the March 2000 Statement of the 
Case (SOC), the April 2002, March 2003 and August 2005 
Supplemental Statements of the Case (SSOC), and the July 2004 
Board Remand.  The veteran was told of what was required to 
substantiate his claims and of his and VA's respective 
duties, i.e., that VA would attempt to get any additional 
records that he identified as being helpful to his claim.  He 
was also asked to submit evidence and/or information, which 
would include that in his possession, to the RO.  The RO 
stated that it was giving him the opportunity to submit 
additional evidence or request assistance prior to making a 
decision.  

The veteran's claim was initially adjudicated by the RO in 
April 1999.  This was clearly prior to the enactment of the 
VCAA and the initial September 2001 notice.  To the extent 
that he was not provided adequate VCAA notice prior to the 
initial adjudication of his claim, this was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, and the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet App 103 (2005).  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and after the notice was provided, the 
case was readjudicated and the aforestated SOC and SSOCs were 
provided to the veteran.

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to for a different outcome 
regarding any issues currently before the Board.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notices 
resulted in any prejudice to the veteran.  See Mayfield, 19 
Vet. App. at 103 (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).  As discussed above, the RO 
has ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's service personnel and medical records and post-
service medical treatment records have been obtained, as 
discussed below.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, the veteran was 
afforded VA examinations in March 1999, November 2002 and 
March 2005.  The examination were thorough in nature, based 
upon a review of the veteran's entire claims folder, and 
provided findings that are deemed to be more than adequate.  
Under such circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Higher disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
 -- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 


Pseudofolliculitis barbae

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002) (to be codified at 38 C.F.R. § 4.118).   In Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the Supreme Court and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim. 

Pursuant to Supreme Court and Federal Circuit precedent, when 
a new statute is enacted or a new regulation is issued while 
a claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
2003 (Nov. 19, 2003); see also, 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114; VAOPGCREC 3-2000 (Apr. 10, 2000) 
(revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date).  The 
former criteria, on the other hand, if more favorable, may be 
applied without any such limitations.  

The veteran's pseudofolliculitis barbae is rated as 
noncompensable under Diagnostic Code 7806, by analogy to 
eczema.  Pursuant to the former criteria contained in 
Diagnostic Code 7806, a 10 percent evaluation is assigned for 
eczema with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area; and a 30 percent rating 
is assigned for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation required that the condition be productive of 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  

Under the revised rating criteria, Diagnostic Code 7806 
provides that dermatitis or eczema, a 10 percent rating is 
assigned where at least five percent but not more than 20 
percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affect, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affect, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  It is also noted that 
the disability may be rated as a disfigurement of the head, 
face, or neck pursuant to Diagnostic Code 7800, depending on 
the predominant disability.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2005).

Under the criteria in effect prior to August 30, 2002, a 10 
percent disability rating is warranted if the disfigurement 
of the head, face, or neck is moderate.  Severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, warrants a 30 
percent evaluation.  Disfiguring scars warrant a 50 percent 
evaluation if there is complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).

A note following Diagnostic Code 7800 provides that the 10 
percent rating may be increased to 30 percent, the 30 percent 
to 50 percent and the 50 percent to 80 percent if in addition 
to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like. The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted with several 
unretouched photographs for rating by central office.

Under the criteria which became effective August 30, 2002, 
disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).

The veteran's service medical records dated from June 1989 to 
May 1998 show that he was treated intermittently for symptoms 
associated with persistent papules and scattered pustules on 
the anterior neck, with slight scaling and erythematous rash 
on the chin.

A VA examination report dated in March 1999 showed that the 
veteran reported trouble with hypertrophic hair follicles on 
his neck.  He described using a variety of treatments, none 
of which had really solved his problem.  He reported one year 
earlier, he had developed an area of inflammation on the left 
side of his neck which apparently was localized folliculitis 
and perhaps abscess formation, however, it did not require 
surgical drainage and resolved slowly.  Physical examination 
revealed multiple hypertrophic hair follicles on his neck.  
The skin on the surface, underneath the chin about 3 
centimeters away from the mandible, was very heavily ladened 
with hypertrophic follicles, which were typical of 
pseudofolliculitis barbae. There was no evidence of local 
infection at the time.  The diagnosis was pseudofolliculitis 
barbae, which was chronic and unimproved.  The examiner noted 
that this disability did not seem to interfere with the 
veteran's occupation or activities of daily living.  The 
veteran was described as healthy and athletic.   He was 
employed as a computer repairman.

A private outpatient treatment record from P. S. Worrell, 
D.O., dated in June 2002, shows that the veteran's skin in 
the beard area was irritated, with scaling.  The assessment 
was pseudofolliculitis barbae.  Laser hair removal was 
suggested due to severe pseudofolliculitis barbae.

A VA examination report dated in November 2002 shows that the 
veteran had pseudofolliculitis barbae without question.  He 
was said to be very fastidious about his personal appearance 
and would spend a fair amount of time plucking ingrown hairs 
himself from under his chin.  The impression was ongoing 
pseudofolliculitis barbae, which he would pretty well self 
treat and which was pretty well controlled, but was a 
significant annoyance but not significantly disabling.  
Unretouched color photographs were included with the 
veteran's examination report.  The veteran was employed full 
time as a computer specialist.  He stated that since January 
2001, he had missed approximately 30 days from work, and of 
these he had missed work three times as often for knee 
problems as for rhinitis, sinusitis, or GERD.  He denied 
missing any work as a result of pseudofolliculitis barbae.

A VA examination report dated in March 2005 shows that the 
veteran reported continued problems with the skin, primarily 
of his neck area.  He reported initially plucking the hairs 
out, but he had stopped doing that.  He had tried various 
treatments and medications in the past, but he could not 
remember their specific names.  He reported using a product 
called Blackburn Cream for the preceding two years, which he 
described as being very helpful and allowed him to shave 
about twice per week.  In fact, if he would not shave, 
usually the hairs tended to grow in again and cause little 
hypertrophic nodules.  He admitted that the condition had 
improved since using this product.  The examiner indicated 
that the skin condition was certainly not disfiguring and 
would not interfere with employment.  Physical examination 
revealed a few hypertrophic, small follicles on the neck 
area, but in comparing with previous photos of 2002, the 
appearance was much less marked. He had no other skin 
lesions, except in extensive areas of the neck in the hair 
growth areas.  Unretouched color photographs were included 
with the examination report.  The diagnosis was 
pseudofolliculitis barbae, mild at present.  He was currently 
using medication prescribed by his private physician with 
improvement in his condition since the previous VA 
examination with comparing to previous pictures, and his 
prognosis now appeared to be good.  The examiner also 
indicated that the percentage of total body involvement was 
one percent and the total exposed area was one percent.  The 
lesions were superficial rather than deep.

The Board finds that the evidence supports the assignment of 
an initial 10 percent rating under the former Diagnostic Code 
7806.  As noted above, under the former criteria a 10 percent 
disability rating was appropriate where the condition was 
manifested by exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  VA 
examination report dated in March 1999 showed multiple 
hypertrophic hair follicles on the veteran's neck, which is 
an exposed area.  The treatment record from P. S. Worrell, 
D.O., dated in June 2002, showed that the veteran's skin in 
the beard area was irritated, with scaling.  On VA 
examination in March 2005, the veteran still had a few 
hypertrophic, small follicles, though improved.  Resolving 
doubt in the veteran's favor, the Board findings and an 
initial 10 percent rating, and no higher, under the former 
Diagnostic Code 7806 is warranted.  See 38 C.F.R. §§ 3.102, 
4.7.  There is no indication of constant exudation or 
itching, extensive lesions, marked disfigurement, or severe 
disfigurement, producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7806 (2002).  Again, in March 2005 the 
veteran only had a few lesions and the examiner indicated 
that the condition was not disfiguring.

The veteran's pseudofolliculitis barbae was said to be 
manifested by a total body involvement of one percent and a 
total exposed area of one percent.  There is no indication 
that systemic therapy such as corticosteroids or other 
immunosuppressive drugs has been required.  As such, a 
disability rating in excess of 10 percent pursuant to the 
revised rating criteria of Diagnostic Code 7806 is not 
warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2005).

Additionally, there is no evidence of visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features or two or three 
characteristics of disfigurement.  Although the veteran has 
some abnormal skin texture, there have been no objective 
findings of any scars, hypo or hyper-pigmented skin, missing 
underlying soft tissue, or indurated and inflexible skin.  
The VA examiner in March 1999 stated that there were 
hypetrophic hair follicles on the neck, rather than scars in 
the usual usage of the word.  The VA examiner in March 2005 
also stated that the veteran's skin condition was not 
disfiguring.  As such, a disability rating in excess of 10 
percent pursuant to the revised rating criteria of Diagnostic 
Code 7800 is not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).




Right hamstring disorder

Muscle injuries are classified into four general categories:  
Slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  See 38 C.F.R. § 4.56 (2005).  Under the 
provisions of 38 C.F.R. § 4.55, (a) A muscle injury rating 
will not be combined with a peripheral nerve paralysis rating 
of the same body part, unless the injuries affect entirely 
different functions; (b) For rating purposes, the skeletal 
muscles of the body are divided into 23 muscle groups in five 
anatomical regions, in pertinent part, there being six muscle 
groups for the pelvic girdle and thigh (Diagnostic Codes 5313 
through 5318); (c) There will be no rating assigned for 
muscle groups which act upon an ankylosed joint, with the 
pertinent exceptions in the case of an ankylosed knee, if 
muscle group XIII is disabled, it will be rated, but at the 
next lower level than that which would otherwise be assigned; 
and (d) The combined evaluation of muscle groups acting upon 
a single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

Pursuant to 38 C.F.R. § 4.56 (2005), muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles -- (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii)  History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii)  Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles -- (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.

(3) Moderately severe disability of muscles -- (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii)  History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii)  Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles -- (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. Id.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).

The veteran's right hamstring disorder has been assigned an 
initial noncompensable disability rating pursuant to the 
provisions of Diagnostic Code 5314, which provides the rating 
criteria for a disability of Muscle Group XIV, the anterior 
thigh group.  This muscle group encompasses the (1) 
sartorius; (2) rectus femoris; (3) vastus externus; (4) 
vastus intermedius; (5) vastus internus; (6) tensor vaginae 
femoris.  38 C.F.R. Part 4, Diagnostic Code 5314.  The 
function of these muscles include the extension of the knee 
(2, 3, 4, 5); simultaneous flexion of the hip and the knee 
(1); tension of the fascia lata and iliotibial (Maissiat's) 
band, acting with XVII (1) in postural support of the body 
(6); and acting with hamstrings in synchronizing the hip and 
the knee (1, 2).  This diagnostic code provides a 
noncompensable disability rating for a slight muscle injury; 
a 10 percent disability rating for moderate muscle injury, a 
30 percent disability rating for moderately severe muscle 
injury, and a 40 percent disability rating for severe muscle 
injury.  38 C.F.R. 4.73, Diagnostic Code 5314.

Diagnostic Code 5313 provides the criteria a disability of 
Muscle Group XIII.  The function of these muscles include 
extension of hip and flexion of knee; outward and inward 
rotation of flexed knee; acting with rectus femoris and 
sartorius (see XIV, 1, 2) synchronizing simultaneous flexion 
of hip and knee and extension of hip and knee by belt-over-
pulley action at knee joint.  The muscles include the 
posterior thigh group, and hamstring complex of 2-joint 
muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  This diagnostic code provides a 
noncompensable disability rating for a slight muscle injury; 
a 10 percent disability rating for moderate muscle injury, a 
30 percent disability rating for moderately severe muscle 
injury, and a 40 percent disability rating for severe muscle 
injury. See 38 C.F.R. 4.73, Diagnostic Code 5313 (2005).

The provisions of 38 C.F.R. § 4.56(b) provide that a through- 
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  See Myler v. Derwinski, 1 Vet. App. 571, 574 
(1991).

The veteran's service medical records show that he was 
treated with physical therapy for a recurrent right hamstring 
injury and a partial tear of the muscle in September 1994.

A VA examination report dated in March 1999 shows that the 
veteran began to have problems with his right hamstring when 
he was in basic training.  He reported it would still hurt if 
he over exerted and that he would have some minor discomfort 
with sitting.  Physical examination of the group of muscles 
did not disclose any obvious defects or any obvious muscle 
weakness.  The diagnosis was injury to the right hamstrings 
which was still symptomatic to a degree.

The VA examination report dated in March 2005 shows that the 
veteran reported pain in his right hamstring during service.  
He stated that he would have flare-ups in the hamstrings when 
sitting or bending his knee.  They occur anywhere from two to 
20 times per month and would last for up to three days.  He 
described them as severe in nature.  The muscle groups 
involved were the right hamstrings that are  Muscle Group 
XIII.  Physical examination revealed no exit or entry scar.  
There was no tissue loss, no muscle penetration from a 
projectile, no bone, joint or neurological damage.  The 
strength of the hamstrings were 5/5 bilaterally, with giveway 
weakness exhibited.  Function was diminished motion due to 
hamstring tightness.  The veteran had difficulty flexing and 
extending due to this hamstring tightness. He had normal 
motion in the joint with no crepitus.  Additional limitation 
with flare-ups was increased pain with further loss of motion 
until the spasm would resolve.  He had virtually no motion in 
the knee joints when he would have spasms. Additional 
limitation with repetitive use was the same as when he would 
experience flare-ups.

The diagnosis was bilateral tight hamstrings with a past 
history of a right hamstring strain seen in the claims file.  
He exhibited 5/5 strength in both hamstrings when examined 
and then giveway weakness which was associated with 
purposeful malingering.  There examiner concluded that there 
should be no residual disability from these prior injuries 
that would cause the amount of perceived dysfunction that 
this veteran was exhibiting.

Pursuant to the medical evidence of record, the Board finds 
that the veteran's service-connected right hamstring 
disability is manifested by a slight disability.  In March 
1999, examination of the affected muscle group did not 
disclose any obvious defect or obvious muscle weakness.  In 
March 2005, there was no exit or entry scar; no tissue loss, 
no muscle penetration from a projectile, and no bone, joint 
or neurological damage.  Hamstring strength was 5/5, with 
exhibited giveway weakness and diminished function due to 
hamstring tightness.  Although there was difficulty with 
flexion and extension due to this hamstring tightness, there 
was normal motion in the joint with no crepitus.  The 
examiner concluded that the giveway weakness was associated 
with purposeful malingering, and that there should have been 
no residual disability that would have caused the amount of 
perceived dysfunction the veteran was exhibiting.  In view of 
these findings, the preponderance of the evidence is against 
the assignment of a 10 percent rating under Diagnostic Code 
5313 or 5314. 

In this regard, there is no evidence of record that the right 
hamstring disorder is manifested by a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection. The evidence has not shown a particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscle, and 
there is no loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's right 
hamstring injury, as well as the current clinical 
manifestations of this disability and its effects on the 
veteran's earning capacity, as well as the effects upon his 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41. 
Any functional impairment which can be attributed to pain or 
weakness has also been considered, see 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca, 8 Vet. App. at 206, along with all 
other pertinent aspects of 38 C.F.R. Parts 3 and 4.  However, 
given the current diagnosis suggesting that the giveway 
weakness was associated with purposeful malingering and that 
there should be no residual disability, the Board finds that 
the assignment of a compensable disability rating is not 
warranted.

In conclusion, the Board finds that the criteria for an 
initial compensable disability rating for a right hamstring 
disorder have not been met.  Where, as here, the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107(b)(West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Right and left knee tendonitis

The veteran's right and left knee tendonitis have each been 
evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024 
(2005), which provides the rating criteria for tenosynovitis.  
The regulations direct that tenosynovitis will be rated on 
limitation of motion of the affected parts, as degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2005).  
Degenerative arthritis established by X-ray findings are 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on X-ray evidence may not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability. When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a noncompensable 
disability rating under either of those codes, there is no 
additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59. 

Limitation of flexion of the knee is rated pursuant to 
Diagnostic Code 5260, wherein the maximum 30 percent 
evaluation is warranted when flexion is limited to 15 
degrees.  A 20 percent evaluation is warranted when flexion 
is limited to 30 degrees.  A 10 percent evaluation is 
warranted when flexion is limited to 45 degrees, and a 
noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2005).

Limitation of extension of the knee is rated pursuant to 
Diagnostic Code 5261, wherein the maximum 50 percent 
evaluation is warranted when extension of the leg is limited 
to 45 degrees.  A 40 percent evaluation is warranted when 
extension is limited to 30 degrees, a 30 percent evaluation 
is warranted when extension is limited to 20 degrees, a 20 
percent evaluation is warranted when extension is limited to 
15 degrees, and a 10 percent evaluation is warranted when 
extension is limited to 10 degrees.  Where extension is 
limited to 5 degrees, a noncompensable evaluation is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

The veteran's service medical records showed a history of a 
right knee strain with grinding and mild palpable 
infrapatellar tenderness with a diagnosis of right knee 
strain of the lateral collateral ligament and patella 
tendonitis/chondromalacia.  X-ray findings had been within 
normal limits and the veteran exhibited full range of motion 
with no joint effusion or instability.  There was also a 
history of left knee pain and patellar 
tendonitis/chondromalacia.  Physical examination had shown 
full range of motion with no noted gross deformity, effusion 
or joint instability.

The March 1999 VA examination report shows that the veteran 
reported his symptoms consisted of anterior knee pain.  
Occasionally there was some swelling when active.  The pain 
would increase with running, by going up and down stairs, or 
by sitting too long in a flexed knee position.  The knees 
would also feel weak at times.  Physical examination revealed 
normal alignment, no swelling, and stable cruciate and 
collateral ligaments in the patella.  There was no pain on 
rotation of the tibia on the femur.  There was no McMurray's 
sign and no joint line tenderness. There was patella 
crepitance, which was moderately loud on both patellae.  When 
he  extended his knees in the sitting posture, it did appear 
that the patella would ride too far laterally, but there was 
no evidence of gross patellar instability.  The diagnosis was 
bilateral anterior knee pain, probably related to abnormal 
patellar tracking.  X-rays of the knees were normal.

A letter from John East, D.O., dated in June 2000, shows that 
the veteran was said to have knee pain that interfered with 
his quality of life.  Physical examination was said to reveal 
that crepitance was heard and palpated in the knee joint.  He 
had a positive theater sign and was tender over the inferior 
pole of the knee.  A June 2002 bone scan showed findings 
related to bilateral patellar tendonitis. 

A private medical record from Dr. Worrell, dated in June 
2002, shows that the veteran reported bilateral knee pain.  
Lachman's test was negative.  He had full range of motion but 
with pain.  Crepitance of the left knee was noted.

The November 2002 VA examination report reveals that the 
veteran was able to stand and walk on his toes without 
significant pain.  When he would stand and walk on his heels 
he would get pain in his knees.  He was unable to squat more 
than a fourth of the way down due to general stiffness and 
pain in both knees.  While sitting ipsilateral knee pain 
limited straight leg raising to 20 degrees in the right leg 
and 10 degrees in the left leg.  When he tried to raise both 
together while sitting he would get pain in both knees and 
the motion was limited to 10 degrees.  While lying supine low 
back pain and ipsilateral knee pain limit right straight leg 
raising to 10 degrees of hip flexion, left straight leg 
raising was limited to 5 degrees of hip flexion and with both 
together the motion is limited to 5 degrees of hip flexion.  
Cross leg maneuvers were not accomplished in either sitting 
or supine positions.  Limitations went 35 percent of the way 
right heel to left knee sitting and 35 percent of the way 
left heel to right knee sitting and 15 percent of the way 
right heel to left knee supine and 5 percent of the way left 
heel to right knee supine.

Examination of his knees was severely limited by 6+ guarding.  
If the veteran had not been examined before, one might have 
been tempted to consider this due to a lack of cooperation.  
The examiner did not feel that there was good evidence for 
that here.  Instead, he believed the veteran had a great deal 
of pain in both knees and any motion in either knee was 
painful, plus there was no reasonable way to assess him for 
muscle strength because any effort to flex or extend either 
knee against resistance met immediately with pain, thus the 
test was simply not reliable under those conditions.  The 
examiner stressed that all motions, active and passive, of 
the knees were painful and there did not seem to be much 
difference active or passive. Also, moving either patella was 
painful and there was significant tenderness around each 
patella and in both joint lines, plus he had a prominence of 
the right tibial tubercle not the left and was very tender.  
If this veteran were not taking so much medicine for joint 
pain, the examiner might have questioned whether his pain was 
valid.  However, even though his bone and joint medicines 
seemed regularly to aggravate his upper gastro-intestinal 
tract, he would take medication on a regular basis.  Also he 
estimated that he has missed 30 full work days in the 
preceding 22 months primarily due to low back and knee pain 
with a little bit occasionally due to sinusitis or rhinitis.  
In addition, he stated that his knees, especially the right, 
were tending to give way when he walked and in order to 
compromise he shifted weight,  aggravating his back. 

This veteran was said to have so much pain and guarding, and 
so much limitation of motion voluntarily, that he had major 
limitations due to real problems, although the customary 
tests were not reliable because the pain limited it.  The 
examiner indicated that the veteran had left knee tendonitis, 
which was symptomatic, and had now developed synovitis of 
both knees.  The examiner indicated that the veteran had left 
knee tendonitis that was symptomatic and disabling and had 
now developed synovitis that was very severe in both knees.  
There was definite loss of strength in both sets of thigh 
muscles.  The impression was synovitis in both knees, 
secondary to prior trauma.  A magnetic resonance imaging 
(MRI) study showed joint effusion on the right but no 
structural abnormality on either knee.  The ligaments were 
intact in both knees.

The March 2005 VA examination report revealed that the 
veteran reported pain, stiffness, weakness, instability and 
swelling in both the left and right knees.  He stated it 
would occur with climbing and descending stairs, sitting or 
standing for long periods of time or with ambulation.  He 
stated his knees also throbbed while sleeping.  Medication 
seemed to bring him some minimal relief of the pain and some 
relief of the stiffness.  He would also ice his knees two to 
three times per day. He has used neoprene knee sleeves 
without hinges in the past on both knees with little effect.  
The affect on his occupation is that he had missed 12 days in 
the last 12 months due to his knee pain.  He worked as a 
computer operator.  His ability to perform his activities of 
daily living was affected in that he had to hire out all the 
help to do things around the house.  Additional limitation 
with repetitive use was increased pain and further loss of 
motion than he exhibited on examination of approximately 50 
percent more.  He added that flare-ups would occur two to 
three times per month and would last anywhere from 12 to 14 
hours.

Physical examination showed exquisite tenderness over the 
tibia tuberosities, bilaterally, and over the patellar 
tendons, bilaterally, even with light palpation of the areas.  
His range of motion was only from zero to 90 degrees due to 
the pain that occurred throughout this range on both knees.  
He guarded against any attempts at passive range of motion 
beyond 90 degrees of flexion bilaterally. He had no palpable 
effusion bilaterally, no instability to varus or valgus 
stress, bilaterally, and negative Lachman's tests, 
bilaterally.  Normal range of motion was considered to be 
from zero to 145 degrees.  He exhibited painful behavior when 
attempting to perform this and was only limited by his pain 
but no bony abnormality.  There appeared to be some 
embellishment of his symptoms.  The MRI results from November 
2002 were reviewed.

The diagnosis was bilateral patellar tendonitis signs and 
symptoms with normal X-rays and MRI studies which 
specifically stated that there were no abnormalities of the 
patellar tendons.  There appeared to be some embellishment of 
the veteran's symptoms with his subjective complaints being 
out of proportion to his objective findings.  He exhibited 
painful behavior when even light palpation was attempted of 
both knees. There were no bony blocks on his X-rays and MRI 
studies yet he exhibited extreme force when attempting to 
flex his knees.  The pain from patellar tendonitis would not 
be so severe that one would not be able to fully flex one's 
knees, albeit with pain.  There was no instability found on 
examination of his knees.

In evaluating the limitation of motion of the veteran's 
knees, the medical evidence of record has shown that in March 
1999, June 2000, and June 2002, the veteran was said to have 
full range of motion in both knees.  In November 2002, he was 
said to have so much pain and guarding, coupled with 
voluntary limitation of motion, that customary tests were not 
reliable.  In March 2005, his range of motion was from 0 to 
90 degrees due to the pain that occurred throughout this 
range on both knees, and he guarded against any attempts at 
passive range of motion beyond 90 degrees of flexion 
bilaterally.  The examiner determined that there appeared to 
be some embellishment of symptoms with subjective complaints 
being out of proportion to the objective findings.  It was 
noted that pain from patellar tendonitis would not have been 
so severe that one would not be able to fully flex one's 
knees, albeit with pain.  In this regard, the medical 
evidence of record has not shown that the veteran has flexion 
limited to 30 degrees or less in either knee or that he has 
extension limited to 15 degrees or greater in either knee.  
Accordingly, an increased initial disability rating pursuant 
to either Diagnostic Code 5260 or 5261 for either knee is not 
warranted.

The Board has also considered the possible application of 
alternate Diagnostic Code provisions in an effort to 
determine whether the veteran could merit an increased and/or 
separate disability rating.  Diagnostic Code 5257 provides 
for other impairments of the knee manifested by recurrent 
subluxation or lateral instability of the knee.  As there is 
no evidence of record that either of the veteran's knees 
exhibits subluxation or lateral instability, rating under 
this diagnostic code provision would not be appropriate.  VA 
examiners in March 1999 and March 2005 specifically noted no 
instability of the knees.  Accordingly, a separate and/or 
higher rating is not warranted under Diagnostic Code 5257.

In this regard, the maximum rating available under Diagnostic 
Code 5259 is 10 percent, thus, a greater evaluation could not 
be obtained under this criteria. 

The medical evidence of record has not shown that either of 
the veteran's knees is manifested by ankylosis or an 
impairment of the tibia and fibula, accordingly, a disability 
evaluation under Diagnostic Codes 5256 and 5262, 
respectively, would not be appropriate.  

Although joint effusion in the right knee was shown on MRI in 
November 2002, there is no evidence of record of dislocated 
semilunar cartilage, with frequent episodes of "locking" 
and pain.  The MRI showed no structural abnormality of the 
knee.  The veteran has complained of pain and other symptoms; 
however, the VA examiner in March 2005 stated that there 
appeared to be some embellishment of the veteran's symptoms 
with his subjective complaints being out of proportion to his 
objective findings.  Therefore, the veteran's contentions are 
outweighed by the medical evidence.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  The medical evidence is found more probative to 
the issue on appeal.  An increased disability evaluation 
under Diagnostic Code 5258 is not warranted.  

Additionally, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, which require analysis of functional 
loss due to pain in disabilities of the musculoskeletal 
system and inquiry into weakened movement, excess 
fatigability, etc., in addition to any limitation of motion.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
present record, reveals that the veteran was awarded the 
increased disability rating of 10 percent for each knee in 
the February 2003 rating action based upon evidence of 
painful motion with functional loss due to pain.  As such, an 
additional increase due to functional impairment would not be 
appropriate, under the criteria of 38 C.F.R. §§ 4.40. and 
4.45.  Again, it has also been noted that the veteran 
embellished symptoms, with his subjective complaints being 
out of proportion to his objective findings.   

Additionally, to assign separate compensable ratings for each 
knee solely based on painful motion under two separate 
diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) 
would be in violation of the rule of pyramiding.  See 38 
C.F.R. § 4.14; VAOPGCPREC 9-04.  Range of motion in the 
veteran's knees does not even meet the criteria for the 
assignment of a noncompensable rating under Diagnostic Code 
5260 or 5261.  There were no findings of extension limited to 
5 degrees or of flexion limited to 60 degrees.

Accordingly, the veteran's symptomatology does not show 
symptoms of the severity and persistence to warrant a 
disability evaluation greater than 10 percent for tendonitis 
of either knee.  The preponderance of the evidence is against 
an increased initial disability evaluation in this case.   
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 
Vet. App. at 49.


Extraschedular rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  
"The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) in the February 2003 rating decision.  Although 
the Board has no authority to grant an extraschedular rating 
in the first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extra-schedular rating is required); see 
also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may 
affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
disabilities.  There is no evidence in the claims file to 
suggest that marked interference with employment is the 
result these conditions.  In March 2005, the veteran did 
report that he had missed 12 days in the preceding 12 months 
due to his knee pain.  However, did was employed full time as 
a computer operator.  As such, there is no evidence that the 
veteran's disabilities otherwise render impractical the 
application of the regular schedular standards.  Thus, the 
Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected disabilities.  The disabilities are 
appropriately rated under the schedular criteria.


ORDER

Entitlement to an initial 10 percent disability rating for 
service-connected pseudofolliculitis barbae is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.

Entitlement to an initial compensable disability rating for 
service-connected right hamstring disorder is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected right knee tendonitis is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected left knee tendonitis is denied.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


